﻿On behalf of Italy, I am pleased to
express to you, Sir, my warmest congratulations on your
election to the presidency of this session of the General
Assembly. Your extensive and widely recognized
knowledge and experience of the activities and functions
of the United Nations is the best guarantee of your
success. At the same time, allow me to sincerely thank
your predecessor, Professor Diogo Freitas do Amaral of
Portugal, who so ably led the historic fiftieth session of
the General Assembly.
In addition, I should like to express our great
appreciation for the inspiring role and constructive
leadership of the United Nations provided by Secretary-
General Boutros Boutros-Ghali.
Italy shares and fully supports the statement made
before the General Assembly on Tuesday by the Deputy
Prime Minister and Foreign Minister of Ireland on behalf
of the European Union. At the special commemorative
meeting for the fiftieth anniversary of the United Nations,
there was a solemn reaffirmation of the need for the
United Nations to implement significant changes to keep
step with the new global realities. Italy believes that the
time has come to translate ideas into urgently needed
reforms. Let me briefly address them.
The General Assembly is the most representative
expression of the values of our Organization. Therefore,
we believe that the General Assembly must increasingly
reflect the opinions of our peoples and become more
democratic through direct links to the institutional realities
4


of its Member States. The Italian delegation to the General
Assembly, for example, includes representatives of both the
Senate and the Chamber of Deputies of our Parliament,
which helps our political forces to have a fuller appreciation
for the role and activities of the United Nations. We hope
that this practice, which is also followed by certain other
countries, becomes more widespread and consolidated.
The General Assembly’s subsidiary bodies should be
simplified, merging some committees while streamlining the
agenda. Greater transparency is needed in relations between
the General Assembly, the Security Council and the
Secretariat.
At the same time, we believe that the Secretariat
should be restructured, so as to organize resources and
functions around two focal points: on the one hand, peace
and security; and on the other, democracy and development.
In this context, Italy proposes that the three economic and
social departments of the United Nations Secretariat should
be merged into a single entity under the leadership of a
Deputy Secretary-General, who would also act as the
Executive Secretary of the Economic and Social Council.
Italy is actively committed to Security Council reform
and has presented a detailed proposal inspired by the
fundamental principles of democracy, equitable
geographical representation, efficiency and transparency.
Reform should not lead to the establishment of new
regimes of privilege, which would diminish rather than
increase equitable representation on the Council. Last April,
in his address before the General Assembly, the President
of the Republic of Italy, Oscar Luigi Scalfaro, warned that
stressing the elitist nature of the Council
“could widen the gap and thus reduce the interest of
the excluded, demeaning their political commitment in
the process and perhaps marginalizing them and
giving them the dangerous feeling that they are token
presences, mere spectators.” (Official Records of the
General Assembly, Fiftieth Session, Plenary Meetings,
103rd meeting, p. 3-4)
Our goal instead must be to stimulate a greater involvement
of all countries, large and small, through a rotation
mechanism.
The Italian proposal would maintain a central role for
the General Assembly. In fact, it would be up to the
General Assembly to decide, on the basis of objective
criteria, which countries could rotate more frequently. It
would be up to the General Assembly to elect these
countries, by a two-thirds majority and by secret ballot, in
a truly democratic way. And it would be up to the
General Assembly periodically to review the countries in
question.
The Open-ended Working Group on the Question of
Equitable Representation on and Increase in the
Membership of the Security Council has found it difficult
to reach a consensus. Italy considers its proposal a
balanced way of reconciling the new international
realities, namely the emergence of countries with notable
political and economic capacities — and I include Italy
among them — and the rise in developing countries, a
full 132 of which are Member States of the United
Nations today. However, we are willing to discuss and
adhere to a formula that is not inconsistent with the
fundamental principles that govern our own proposal.
A new generation of peace-keeping has begun. From
its original role as a force of interposition, peace-keeping
has gradually taken on the broader tasks of pacification,
support for the process of national reconciliation, and
today the protection of populations threatened by inter-
ethnic conflicts. Italy believes that in confronting these
tasks every Member State should responsibly consider
making, and be prepared to make, larger and more
qualified military contingents available to the United
Nations. Italy is capable of doing its part, as demonstrated
in Mozambique and in Bosnia.
To make United Nations actions more effective in
this field, Italy proposes the following 10 concrete
measures which would be designed to: involve troop-
contributing countries in the decision-making process;
conduct annual reviews of the mission, mandate, and
means of peace-keeping operations; have readily
deployable military forces available as soon as Security
Council decisions are made; create a reliable and unified
command structure for peace-keeping operations; expand
logistical support for peace-keeping operations; prioritize
training programmes for peace-keeping personnel;
improve the financing of peace-keeping operations; fill
the gap between peace-keeping and post-conflict peace-
building; entrust certain peace-keeping operations to
regional organizations; and, finally, enhance cooperation
between the United Nations and the Organization of
African Unity (OAU).
To go into these points more at length, first of all
we are glad that the Security Council, as suggested by
Italy and other countries, has made it a regular practice to
5


hold consultations with troop-contributing countries before
adopting decisions on peace-keeping operations. The next
step is a formal mechanism that guarantees the participation
of troop-contributing countries in the decision-making
process. In this connection, Italy will lend its full support
to the proposal put forward by the Prime Minister of
Norway, Mrs. Brundtland, for an annual seminar to focus
on the three M’s of peace-keeping: Mission, Mandate and
Means.
The United Nations must be ready to deal with
conflicts where and when they break out, and to this end,
it must be able to count on readily available military forces,
as provided for by Article 43 of the Charter of the United
Nations. We would also support the establishment, as
suggested by Canada, of a headquarters module for peace-
keeping at the United Nations Secretariat, whose
composition should respect the principle of equitable
geographical representation.
Italy intends to promote specific proposals to expand
logistical support, on the strength of its experience with the
United Nations Protection Force (UNPROFOR) and the
Implementation Force (IFOR). Already, we have made
available the first United Nations logistic base in Brindisi,
which should be further expanded to ensure efficient
resource management for peace-keeping operations and we
suggest a separate allocation in peace-keeping budgets for
the creation of logistic bases.
The training of peace-keeping personnel is the duty of
the United Nations Staff College in Turin, which was
created on the Secretary-General’s initiative. The College
is receiving the maximum support of the Italian
Government and will hopefully receive the support of other
Member States as well. Financing of peace-keeping
operations could be improved through a peace-keeping
surcharge for new, frequently rotating Security Council
members, as Italy has proposed. This would distribute the
burden of the surcharge to a larger number of countries.
Another essential component of peace-keeping is
humanitarian assistance during and immediately after a
conflict. Between the management of a conflict and post-
conflict peace-building there is a gap. To fill just such a
gap in Central America, Italy designed and funded the
Development Progress for Displaced Persons, Refugees and
Returnees (PRODERE) programme, which contributed
substantially to the process of reconciliation. A model effort
of the same type is now under way in Mozambique.
Closer coordination with regional organizations could
help provide the United Nations with the human and
material resources it needs. Without detracting from the
United Nations central role, certain peace-keeping and
peace-enforcement operations should be entrusted to
regional organizations or coalitions. A good example of
this is the success of the North Atlantic Treaty
Organization (NATO) in fulfilling the mandate it was
given by the United Nations in the former Yugoslavia,
where the Organization for Security and Cooperation in
Europe has also played an increasing and important role.
Italy hopes for growing dialogue between the
Organization of African Unity and the United Nations,
and a strengthening of the peace-keeping capabilities of
African countries. The OAU must be concretely helped to
enhance its mechanism for conflict prevention and crisis
management. In line with Italy’s traditional support for
democratic development, we are planning a broad series
of initiatives in Africa aimed at supporting parliamentary
activities and strengthening judicial structures and
training.
The United Nations is a global system, and it
pursues global objectives. Conflict prevention and the
promotion of peaceful solutions to controversies cannot be
pursued solely at the political and military level. The
conditions for peace are found, perhaps primarily, in the
economic, social and cultural development of peoples.
Poverty, underdevelopment, and cultural isolation disrupt
relations between countries and thus constitute threats to
international peace.
Through its funds, programmes, and specialized
agencies, the United Nations plays a vital role in
preventing these obstacles from jeopardizing peaceful
coexistence. It helps restore the conditions for orderly
global development after disruptions caused by internal
and international conflicts. Italy appreciates the
importance of both prevention and post-conflict
reconstruction, and is determined to strengthen its
collaboration with the United Nations specialized
agencies.
With this in mind Italy has chosen the United
Nations Educational, Scientific and Cultural Organization
(UNESCO) as one of the main points of reference for the
reconstruction of the city of Mostar. Collaboration with
the cultural agency of the United Nations will also prove
valuable in other areas of the former Yugoslavia on
projects to reconstruct prestigious landmarks such as the
Sarajevo library and historic buildings in Ragusa/
6


Dubrovnik.
The reform process also concerns the economic and
social fields of the United Nations. The adoption of
resolution 50/227 is a significant step forward, especially
where it refers to strengthening the role of the Economic
and Social Council. Special attention should be paid to the
operative follow-up to this resolution.
The identification of priorities by the United Nations,
in accordance with changes in international reality, is
essential to achieving greater efficiency to serve the best
interests of the beneficiary countries, as well as those of the
United Nations itself.
During the last five years the United Nations has
sponsored a series of global conferences to address
systematically the key issues facing humanity today. The
upcoming World Food Summit, which will take place in
Rome from November 13-17 of this year, will close this
important cycle. This summit will provide an opportunity
to define new strategic objectives for international action in
the field of food security in order to overcome structural
shortages, especially in the nutrition sector, in many regions
of our planet. In preparation, Italy is promoting a joint
development initiative for Angola with the three agricultural
agencies whose headquarters are in Rome.
The process of economic globalization and the
growing interdependence of markets offer enormous
economic and social growth possibilities. From this
perspective, the concept of global partnership provides for
an equitable sharing of responsibilities. The Ministerial
Meeting in Singapore is an excellent opportunity to focus
on these issues, consolidating the process of trade
liberalization sanctioned by the Uruguay Round and
strengthening the regulatory role of the World Trade
Organization (WTO).
Italy is actively participating in the preparation of the
1997 special session of the United Nations General
Assembly dedicated to the environment. While keeping in
mind the results of the Rio Conference and foreseeable
future scenarios for sustainable development, that session
should update the instruments for action and continue to
strive for implementation of Agenda 21. In 1996 significant
achievements have been made in the field of disarmament.
A major step on the road to nuclear disarmament has of
course been taken with the signing of the Comprehensive
Nuclear-Test-Ban Treaty. In the field of conventional
weapons, an important agreement was reached in Florence
last June on arms control in the former Yugoslavia. Our
next goal should be a cut-off in the production of fissile
material for military purposes.
The Italian Government pledges to renounce once
and for all the production and export of anti-personnel
land-mines. We will also initiate the destruction of
existing devices and promote further restrictions in the
hope that such measures will contribute to reaching a
solid international understanding and a definitive ban. To
this end, we propose the prompt opening of international
negotiations at the Conference on Disarmament in
Geneva.
The fundamental role of law in the creation of a new
world order must be upheld. National sovereignty has
nothing to fear from the consolidation of international
law. We believe that the cause of peace can only profit
from the establishment of an international criminal court
on violations of international humanitarian law and crimes
against humanity. Italy is committed to this goal and is
ready to host a diplomatic conference in 1998 to sanction
the birth of such a court. Italy is also promoting a
campaign for a worldwide moratorium on the application
of the death penalty.
The European Union has constantly emphasized that
financial reform is essential to any modernizing of the
United Nations structure, and we share the ideas
expressed on this subject by the Irish presidency. We are
convinced that financial reform is a prerequisite to the
United Nations maintaining its crucial function in
international relations. The role that United Nations
Member States intend to play in pursuing the objectives
of the Charter cannot be independent of their specific
responsibility to honour their financial obligations. We
firmly reiterate the validity of the specific proposal for
financial reform presented by the European Union under
Italy’s presidency during the first half of this year.
A formidable task awaits us: to adapt our
Organization to the needs and the challenges of the
twenty-first century. Italy is prepared to spare no effort in
the pursuit of our common goals.




